                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


ANDREW B. INDAHL,

                Plaintiff,

v.
                                                        CIV 18-0540 KBM/KRS
MODRALL, SPERLING, ROEHL,
HARRIS & SISK, P.A., a New Mexico
Professional Association,

                Defendant.


                       MEMORANDUM OPINION AND ORDER
          THIS MATTER comes before the Court on Plaintiff’s Motion to Remand (Doc. 5),

filed June 20, 2018, and Defendant’s Motion to Supplement the Record on Plaintiff’s

Motion to Remand (Doc. 16), filed July 17, 2018. Pursuant to 28 U.S.C. § 636(c) and

Fed. R. Civ. P. 73(b), the parties have consented to me serving as the presiding judge

and entering final judgment. Docs. 7, 8, 10. Having reviewed the submissions of the

parties and the relevant law, the Court will grant Plaintiff’s Motion to Remand and his

request for reasonable attorney fees and costs in responding to the improper removal of

this action from state court.

     I.      BACKGROUND

          Plaintiff Andrew Indahl was employed as an attorney at the Defendant law firm

(“Modrall”), along with his wife, Anna Indahl. Plaintiff alleges that he complained about

perceived discrimination by the firm against his wife after she had a child and that, in

response, Modrall retaliated against him. Plaintiff filed three charges of discrimination
with the federal Equal Employment Opportunity Commission (“EEOC”), alleging conduct

in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to e-17, and

the New Mexico Human Rights Act (“NMHRA”), N.M. Stat. Ann §§ 28-1-1 to -15. Doc. 1-

2, ¶¶ 31, 43, 47. Those charges were cross-filed with the New Mexico Human Rights

Bureau (“NMHRB”). See Doc. 16 at 4 (Plaintiff’s first charge of discrimination stating “I

want this charged filed with both the EEOC and the State or local Agency, if any”); see

also Mitchell-Carr v. McLendon, 1999-NMSC-025, ¶ 13, 980 P.2d 65 (explaining that

the EEOC and the NMHRB have a work-sharing agreement, such that a complaint filed

with the EEOC is deemed to be properly filed with the NMHRB). Plaintiff then filed this

lawsuit in state court in the First Judicial District, Santa Fe County. Doc. 1-2. The

Complaint alleges two claims for relief – retaliatory discharge and breach of contract. Id.

       Defendant removed the case to federal court on June 13, 2018, citing federal-

question jurisdiction under 28 U.S.C. § 1441 and 28 U.S.C. § 1331 for the retaliatory

discharge claim and supplemental jurisdiction under 28 U.S.C. § 1367 for the breach of

contract claim. Doc. 1. The Notice of Removal asserts that “as pleaded in the

Complaint, Plaintiff’s claims rely upon and arise from Modrall Sperling’s alleged

violations of federal law, specifically Title VII . . . .” Doc. 1, ¶ 4. Citing Grable & Sons

Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308 (2005),

Defendant argues that federal law is a necessary element of Plaintiff’s retaliation claim.

Plaintiff now moves to remand this action back to state court, arguing his Complaint

makes only state-law claims that do not implicate any significant federal issues. 1


1
 After Defendant filed the Notice of Removal, Plaintiff filed his First Amended Complaint.
Doc. 9. On this Motion to Remand, the Court considers only the original Complaint because “the
propriety of removal is judged on the complaint as it stands at the time of the removal.” Pfeiffer
v. Hartford Fire Ins. Co., 929 F.2d 1484, 1488 (10th Cir. 1991).
                                                2
   II.      FEDERAL QUESTION JURISDICTION

         An action brought in state court may be removed to federal court when the

federal court has original subject matter jurisdiction over the matter. 28 U.S.C.

§ 1441(a). Federal district courts have “original jurisdiction of all civil actions arising

under the Constitution, law, or treaties of the United States,” which is also known as

federal-question jurisdiction. 28 U.S.C. § 1331. “Only state-court actions that originally

could have been filed in federal court may be removed to federal court by the

defendant. Absent diversity of citizenship, federal-question jurisdiction is required.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). If the federal court has original

jurisdiction over a claim, the court also has supplemental jurisdiction over all other

claims that arise from the same case or controversy. 28 U.S.C. § 1367(a).

         Federal question jurisdiction is “governed by the ‘well-pleaded complaint rule,’

which provides that federal jurisdiction exists only when a federal question is presented

on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc., 482 U.S. at

392 (citation omitted). The well-pleaded complaint must establish “either that federal law

creates the cause of action or that the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law.” Empire Healthcare Assur., Inc. v.

McVeigh, 547 U.S. 677, 690 (2006). Plaintiff is the master of his complaint, and he “may

avoid federal jurisdiction by exclusive reliance on state law.” Caterpillar Inc., 482 U.S. at

392.

         “Under the ‘artful pleading’ doctrine, however, a plaintiff may not defeat removal

by failing to plead federal questions that are essential elements of the plaintiff’s claim.”



                                               3
Turgeau v. Admin. Review Bd., 446 F.3d 1052, 1060-61 (10th Cir. 2006). The court

therefore must determine if the plaintiff’s state law claims are completely preempted by

federal law or if “there is a substantial, disputed federal-law issue necessarily embedded

in [plaintiff’s] state-law claims.” Devon Energy Prod. Co. v. Mosaic Potash Carlsbad,

Inc., 693 F.3d 1195, 1203-04 (10th Cir. 2012).

          Because federal courts are courts of limited jurisdiction, a presumption exists

against jurisdiction “absent an adequate showing by the party invoking federal

jurisdiction.” United States ex. rel. Hafter D.O. v. Spectrum Emergency Care, Inc., 190

F.3d 1156, 1160 (10th Cir. 1999). Thus, in removed cases, the burden is on the

defendant to establish jurisdiction. See id. “Removal statutes are to be strictly

construed, and all doubts are to be resolved against removal.” Fajen v. Found. Reserve

Ins. Co., 683 F.2d 331, 333 (10th Cir. 1982). Federal courts must remand cases over

which they lack subject matter jurisdiction. 28 U.S.C. § 1447(c).

   III.      ANALYSIS

             a. Motion to Remand

          In this case, Defendant fails to demonstrate that a federal question appears on

the face of Plaintiff’s complaint or that the artful pleading doctrine applies. On the face of

the Complaint, Plaintiff does not bring a federal cause of action and his state-law claims

do not depend on the resolution of a substantial federal question.

               i. Plaintiff asserts no claims under a federal cause of action.

          Plaintiff’s Complaint sets forth two claims for relief – retaliatory discharge and

breach of contract. Defendant does not dispute that Plaintiff’s breach of contract claim is

based upon state law. See Doc. 1, ¶ 16. At issue is Indahl’s retaliatory discharge claim,



                                                 4
which Defendant asserts is “at the very least ambiguous as to whether it directly asserts

a claim for retaliatory discharge in violation of Title VII.” Doc. 11 at 6. However, the

Court finds that Plaintiff’s Complaint clearly establishes that the retaliatory discharge

claim is premised on violations of New Mexico public policy, not federal law. See

Doc. 1-2, ¶¶ 57-60. The Complaint does not assert violations of Title VII, nor does it

need to – a plaintiff can pursue the common law tort of retaliatory discharge without

bringing a claim for a violation of Title VII or the NMHRA. See Gandy v. Wal-Mart

Stores, Inc., 1994-NMSC-040, ¶ 7, 872 P.2d 859.

       While Plaintiff initially filed charges of discrimination with both the EEOC and the

NMHRB, he has chosen to bring this lawsuit only under state common law, not Title VII

or the NMHRA. Simply filing charges of discrimination with the EEOC does not

transform the instant case to one raising a federal issue, because “[t]he fact that the

EEOC investigated Plaintiff’s discrimination claim does not determine how Plaintiff may

choose to plead his case.” Ulibarri v. Pers. Sec. Consultants, LLC , No. 16-CV-0230

WJ/KBM, 2016 WL 10539000, at *3 (D.N.M. May 25, 2016). In contrast, the court in

Horner v. A’Vainds, LLC denied a motion to remand when the complaint at issue

specifically stated that two counts were based on both Title VII and the NMHRA. No. 16-

CV-1164 MCA/LF, 2016 WL 9774955, at *2 (D.N.M. Dec. 14, 2016). Here, the

Complaint makes no such statement regarding Title VII.

       Further, in his briefing on this Motion to Remand, Plaintiff disavows any federal

claims. See Ambrose v. Grindell & Romero Ins., No. 17-CV-0681 MV/SMV, 2018 WL

1033201, at *3 (D.N.M. Feb. 23, 2018), R. & R. adopted, No. 17-CV-0681 MV/SMV,

2018 WL 1357368 (D.N.M. Mar. 15, 2018) (considering in its decision to remand



                                              5
Plaintiff’s briefing that specifically disavowed reliance on federal claims). Plaintiff is the

master of his Complaint, “and Defendant[] cannot impute federal claims that Plaintiff[

did] not plead and expressly disavow[ed].” Id. at *5.

       True, the Complaint does mention Plaintiff’s EEOC charges in the “General

Allegations” section as background information. However, this reference to federal law

“in support of state-law claims does not somehow convert the state claims into federal

claims.” Id. at *3. Similarly, in Ulibarri the court found that the complaint’s only reference

to federal law was a recitation that the plaintiff filed an EEOC charge. 2016 WL

10539000, at *3. The court held that “the fact that Plaintiff previously filed a Charge of

Discrimination seeking federal review and asserting a federal claim does not forever

bind him to federal law in a later Complaint that alleges only state law claims.” Id.

Additionally, in Gonzalez v. Town of Edgewood, the court held that a reference to the

EEOC is not equivalent to alleging violations under Title VII. No. 16-CV-0587 KG/KBM,

2018 WL 6026812, at *3 (D.N.M. Nov. 16, 2018).

       Defendant relies on Krueger v. Kissinger, 37 F. Supp. 3d. 1200 (D. Colo. Apr. 18,

2014) to argue that a complaint that even ambiguously raises federal issues should be

removed or the defendant risks the danger of waiving the right to removal. In Krueger,

the defendant removed an action after the plaintiff filed a response to a motion to

dismiss, asserting that the response made clear, for the first time, that the action

involved Title VII claims. Id. at 1202-03. The Krueger court explicitly declined to

consider the issue of whether the plaintiff’s lawsuit arose under federal law. Id. at 1203

(“Whether Plaintiff's lawsuit does indeed arise under federal law is a question of subject

matter jurisdiction into which I do not delve.”). Instead, the court looked “at the facts of



                                               6
the particular case” to determine when removability of the action was ascertainable. Id.

There, defendant’s removal was found untimely because “it [was] clear from the

beginning of Plaintiff’s lawsuit, and prior correspondence between the Parties, that

Plaintiff’s allegations involved claims arising under federal law.” Id. at 1204. The

referenced prior correspondence included a charge of discrimination the plaintiff filed

with the Colorado Civil Rights Division which, like Plaintiff’s charge here, alleged Title

VII violations. See id. Thus, the court in Krueger considered the plaintiff’s charge of

discrimination in determining when the defendant had notice to remove.

       Judges in this district, however, have rejected the invitation to look at documents

outside the complaint to determine if removal was proper and timely. See Zamora v.

Wells Fargo Home Mortg., 831 F. Supp. 2d 1284, 1289-90 (D.N.M. Dec. 14, 2011)

(citing Askin v. Ashland Chem. Co., 156 F.3d 1030, 1035-36 (10th Cir. 1998)) (holding

that there must be “clear and unequivocal notice from the [initial] pleading itself” for the

removal time period to begin to run); Gonzalez, 2018 WL 6026812, at *3 (refusing to

consider the EEOC charge in determining federal question jurisdiction because it would

“require this Court to consider documentation far outside the face of the civil

complaint”).

       Krueger is further distinguishable from the case at hand because the plaintiff in

Krueger discussed Title VII in her complaint and affirmatively alleged that the defendant

was an employer within the meaning of Title VII. 37 F. Supp. 3d. at 1204-05. In contrast

here, Plaintiff’s Complaint does not discuss Title VII other than to mention the filing of

EEOC charges, nor does the Complaint discuss Defendant’s status under Title VII.




                                              7
Rather, the Complaint only alleges state law claims specifically premising them on New

Mexico public policy.

            ii. Plaintiff’s retaliatory discharge claim does not depend on the
                resolution of a substantial question of federal law.

       As discussed, Plaintiff filed charges of discrimination with the EEOC, which were

cross-filed with the NMHRB. This cross-filing does not indicate that a federal question is

embedded in Plaintiff’s state-law claims. While charges are cross-filed under the work-

sharing agreement between the EEOC and the NMHRB, the agencies are not jointly

responsible for resolving the charge. Mitchell-Carr, 1999-NMSC-025, ¶ 15. A plaintiff

must still follow the EEOC procedures or the NMHRB procedures before filing a

complaint in court. Id. ¶ 16. Accordingly, a plaintiff may choose to pursue a claim for

violation of Title VII or for violation of the NMHRA. Ambrose, 2018 WL 1033201, at *4

(“The plaintiff could have asserted his claims under either federal or state law, and he

plead them as state-law claims.”) Further, as is the case here, a plaintiff can choose to

bring a state-law tort claim for retaliatory discharge, independent and separate from a

claim for violations of the NMHRA. Gandy,1994-NMSC-040, ¶¶ 7-8.

       Nevertheless, Defendant argues that because “Plaintiff has grounded his

retaliation claim on alleged violations of Title VII, his claim turns on substantial and

disputed questions of federal law . . . .” Doc. 11 at 8. As Defendant correctly notes,

Indahl’s first charge of discrimination alleged only a violation of Title VII (Doc. 16 at 4),

while his second and third charges of discrimination alleged violations of Title VII and

the NMHRA (Doc. 1-2, ¶¶ 43, 47). The Complaint then contends that Defendant took

adverse action against Plaintiff in retaliation of his first EEOC charge and fired him after

he filed his second charge of discrimination. Doc. 1-2, ¶¶ 54- 56.

                                               8
       The tort of retaliatory discharge requires that Plaintiff “must demonstrate that he

was discharged because he performed an act that public policy has authorized or would

encourage,” and that there is “a causal connection between his actions and the

retaliatory discharge.” Shovelin v. Cent. N.M. Elec. Co-op., Inc., 1993-NMSC-015, ¶ 24,

850 P.2d 996. In other words, Plaintiff must show he was discharged for filing charges

of discrimination with the EEOC and the NMHRB and that filing such charges is

encouraged by New Mexico public policy. 2 He does not actually have to prove the

underlying violations alleged in the charges, whether brought under Title VII or the

NMHRA. Accordingly, resolution of any potential Title VII violations is not necessary for

Plaintiff’s common law retaliatory discharge claim.

       For this same reason, Defendant’s Motion to Supplement is denied as moot. In

Plaintiff’s Reply to the Motion to Remand, he incorrectly stated that all three of his

EEOC charges alleged violations of Title VII and the NMHRA. See Doc. 14 at 6, 8.

Defendant seeks to supplement the record and provide Plaintiff’s first EEOC charge of

discrimination, which indeed only alleges a violation of Title VII, not the NMHRA. But,

because Plaintiff’s retaliatory discharge claim does not require that he prove Defendant

violated Title VII (or the NMHRA), it is inconsequential whether his EEOC charges

alleged violations of just Title VII or violations of Title VII and the NMHRA. Accordingly,

Defendant’s Motion to Supplement will be denied as moot.

       In summary, Defendant has shown neither that a substantial, disputed federal-

law issue is necessarily embedded in Plaintiff’s state-law claim nor that Plaintiff’s state-



2
 The New Mexico Supreme Court has held that the NMHRA “may furnish the public policy
statement underlying the tort [of retaliatory discharge], notwithstanding the fact that the
enactment contains its own remedial scheme.” Gandy, 1994-NMSC-090, ¶ 10.
                                               9
law claim is preempted by federal law. See Ambrose, 2018 WL 1033201, at *4 (“[T]he

Supreme Court has long recognized that Congress did not intend for Title VII to preempt

parallel remedies available under state law.”). Thus, this Court lacks subject matter

jurisdiction over this matter and must remand the case to the First Judicial District Court,

Santa Fe County, State of New Mexico. See 28 U.S.C. § 1447(c).

             b. Attorneys’ Fees

       Plaintiff requests costs and fees, arguing Defendant had no objectively

reasonable basis for removal. Once a court orders remand, it may “require payment of

just costs and any actual expenses, including attorney fees, incurred as a result of the

removal.” 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award

attorney’s fees under § 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132,

142 (2005). Courts have discretion in granting fees. Id. at 139.

       The Court agrees that Defendant had no objectively reasonable basis for

removal. Plaintiff’s Complaint clearly does not allege a federal cause of action, even if

he earlier filed EEOC charges of discrimination alleging violations of Title VII. Further,

although Defendant maintains that Plaintiff’s retaliatory discharge claim depends on the

resolution of a federal question, case law does not support this position. The cases

Defendant relies on to argue that its position was objectively reasonable, Krueger and

Horner, are clearly distinguishable from the instant case.

       Wherefore,

       IT IS HEREBY ORDERED as follows:

       (1)     Plaintiff’s Motion to Remand (Doc. 5) is granted.



                                             10
      (2)    This case is remanded to the First Judicial District Court, County of Santa

Fe, State of New Mexico.

      (3)    Defendant’s Motion to Supplement the Record on Plaintiff’s Motion to

Remand (Doc. 16) is denied as moot.

      (4)    Reasonable attorney’s fees and costs incurred in responding to removal

and seeking remand are awarded in favor of Plaintiff under 28 U.S.C. §1447(c).



                                  _______________________________________
                                  UNITED STATES MAGISTRATE JUDGE
                                  Presiding by Consent




                                          11
